DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT




         FEDERAL NATIONAL MORTGAGE ASSOCIATION,

                             Appellant,

                                 v.

                    MICHAEL J. DOUGHERTY,
               and unknown person in possession of
                  property n/k/a SCOTT CURTIS,

                             Appellees.


                          No. 2D20-1356



                        September 15, 2021

Appeal from the Circuit Court for Collier County; Elizabeth V. Krier,
Judge.

David Rosenberg and Jarrett Cooper of Robertson, Anschutz &
Schneid, P.L., Boca Raton, for Appellant.

Michael Alex Wasylik of Ricardo & Wasylik, PL, Dade City, for
Appellee.

No appearance for remaining Appellee.


PER CURIAM.
     Affirmed.

LaROSE, KHOUZAM, and ROTHSTEIN-YOUAKIM, JJ., Concur.


Opinion subject to revision prior to official publication.




                                   2